DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim(s) 1, 2, 5, 7, 8, 10, 11, 14, 16, and 17, under 35 U.S.C. 102(a)(1) as being anticipated by Gallet (Gallet et al.  JACC 1(1-2):14-28, 1/1/2016), is withdrawn.  In Applicant’s remarks, evidence was provided to demonstrate that the January/February 2016 edition of JACC was published on Feb. 15, 2016.  As such, Gallet is not prior art.
The rejection of claims 4 and 19, under 35 U.S.C. 103 as being obvious over Gallet (Gallet et al.  JACC 1(1-2):14-28, 1/1/2016), is withdrawn.  As discussed above Gallet is not prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 19, as originally or previously presented, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ousaka (Ousaka et al. Circulation 2015 132:A13881; of record in IDS).
Regarding claim 1, Ousaka discloses to investigate whether CDC infusion may affect the cardiac function in HFrEF and HFpEF patients, patients were subjected to receive CDC injection 1 month post palliation (i.e. administering a therapeutically effective amount of a composition comprising CDCs to a subject in need of treatment for heart failure).  HFpEF patients treated with CDCs has increased fractional area change and reduced E-wave/e’sr 3 months after CDC infusion (see abstract).  These disclosures encompass treating HFpEF in the subject because the claim does not specify what symptoms of HFpEF are being treated.  
Regarding claim 19, Ousaka discloses that the CDC therapy is post palliation (i.e. adjunctive to standard therapy for heart failure).
In conclusion, the prior art of Ousaka anticipates the claims because it expressly discloses all of the required limitations of the claims.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant submits that Ousaka’s title “Cardiac Progenitor Cell Infusion in Patient…” indicates that Ousaka pertained to using cardiac progenitor cells, rather than CDCs.  While CDC’s are mentioned in Ousaka, Applicant notes that the cardiac progenitor cells are not equivalent to CDCs.  Applicant notes that Examiner bears the 
In response, Applicant’s argument is not found persuasive because Applicant is reading limitations into the claims that are not recited and not giving the claims their broadest reasonable interpretation.  It is acknowledged that Title recites, “cardiac progenitor cell infusion…”.  However the abstract also recites, “We sought to characterize the heart failure of patients, include HFrFE and HFpEF, with single ventricular and investigate the clinical responsiveness after CDC therapy”  See Purpose section.  The background section stated that CDC is an abbreviation for cardiac-derived cell.  The method and results section further states that patients received CDC infusion.  So the method discloses by Ousaka expressly discloses the exact term CDC, no more and no less than what is recited in the claims.  Further Ousaka further recited that patients received CDC infusion, thus Ousaka expressly discloses administering CDC to the claimed patient.  Further, contrary to Applicant’s assertion, the claim solely recites, “cardiosphere-derived cells (CDCs)”.  The claim does not further specify any methodology or process by which the CDC are made.  As such, contrary to Applicant’s assertion, the claims are not limit the CDCs made by the means described by the specification because that claims do not recite any process of making the CDCs.  As such the claims broadly encompass any cells derived from a cardiosphere, which includes cardiac progenitor cells derived from cardiospheres.  The cell administered by Ousaka are literally stated to be derived from a cardiosphere, and the title of the 
	Applicant further submits that the title of the abstract make it unclear as to whether the patients are being treated for “univentricular heart disease” (e.g. hypoplastic left hear syndrome (HLHS)) or heart failure with persevered ejection faction (HFpEF) as claimed.  Applicant notes that clinical trial “PERSEUS” by Osaka pertained to treating hypoplastic left heart syndrome with cardiac progenitor cells and not with CDCs.  
	In response, contrary to Applicant’s assertion, the nature of the cells are expressly stated to be CDC cells that may be characterized by Ousaka as cardiac progenitor cell that Ousaka expressly states are administered to HFpEF groups.  These limitations are expressly stated and thus are not ambiguous.  Applicant is correct that HLHS is being addressed in the abstract.  However, this does not negate the administering of CDC to HFpEF patient expressly disclosed by Ousaka is a treatment and a method of treating heart failure with preserved ejection as claimed. So contrary to Applicant’s assertion the abstract is clear to treatment of HFpEF by administering CDC to a HFpEF patient as claimed, regardless of any particular implication for its impact on HFrEF or HLHS.  
	Regarding “PERSUS”, while there may be some relationship between “PERSUS” clinical trial and the Ousaka, the abstract used in the rejection is a separate publication from said clinical trial.  Thus the clinical trial does not negate the express disclosure of CDC infusion to HFpEF patient for treatment by the abstract of Ousaka.  It is further 
	Applicant further states that Ousaka’s analysis and conclusions are not clear, and if anything, Ousaka appears to conclude that while treatment with CDCs may have some beneficial effects on HFrEF, the treating has no beneficial effects on HFpEF.  Specifically Ousaka states, “In contrast to HFpEF group, HFrEF patients demonstrated a marked improvement in EF…, right ventricular elasticity…3 months after CDC infusion.  Similarly diastolic function improvement were found in CDC-treated HFrEF group but HFpEF patients as shown by increased atrial fractional area change… and reduced E-wave/e;sr….  However patients with HFpEF showed no improvement in diastolic function but significantly reduced dP/dt at 3 months”.  Ousaka concludes, HfpEF….could be CDC resistant leading to latent heart failure.”  Applicant continues stating Ousaka is unclear at best as to the effects of CDC treatment on HFpEF, and it appears that Ousaka concludes that beneficial effects of the treatment were observed only with respect to HFrEF.  It should be noted that HFpEF of the claimed invention has distinct pathophysiology from that of HFrFG, and as such, Ousaka actually teaches away from the claimed invention.
In response, Applicant’s argument is respectfully not found persuasive because Applicant has not given the claims their broadest reasonable interpretation.  When making this reject, Examiner gave the results disclosed careful consideration because 
Applicant states that Ousaka concludes, “HfpEF….could be CDC resistant leading to latent heart failure.”  In response, this statement is taken out of context.  The full statement is “Conclusions: HFpEF is common in univentricular heat diseases ant that may have early perioperative dysfunction and could be CDC-resistant leading to latent heart failure.”  It is mischaracterizing Ousaka to state that this is Ousaka’s conclusion form their findings. The recitation, “Conclusions” is just a statement of their Conclusion section, which sometime in art states conclusions that can be drawn from the described study (i.e. evidentiary conclusions) or sometimes are concluding remarks suggesting possible relevance to the state of the art (i.e. speculative or 
Further Applicant asserts that such conclusions demonstrate a teaching away from the claimed invention.  In response, Applicant’s argument is respectfully not found persuasive because the conclusion solely speculates as to the interaction between CDC therapy and latent heart failure in HFpEF.  As acknowledged by Applicant the evidence from the experiments disclosed in Ousaka are unclear in regards to HFpEF and would not necessary lead one away from the disclosure of Ousaka but rather lead them to repeat or additional experimentation to clarify the impact of CDC therapy on HFpEF.
Given the breadth of the claims to any treatment effect on HFpEF by administering CDCs to HFpEF patients, the express disclosure of treating HFpEF by administering CDCs to HFpEF patient and the indication that this treatment had some treatment effect, albeit nebulous, discloses all the limitations of the claims.  Applicant’s arguments have not been found persuasive because overall Applicant is not considering the broadest reasonable interpretation of their claims and is imparting limitations to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, as previously presented or originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ousaka (Ousaka et al. Circulation 2015 132:A13881; of record in IDS).
Regarding claim 2, Ousaka teaches the limitations as discussed above.  However, Ousaka does not teach that the CDCs are allogenic or autologous.  However at the time of the invention, it would have been obvious to use either allogenic, preferably autologous, CDCs for therapeutic treatments of HFpEF patient in Ousaka to predictably arrive at the limitations of claim 2.  It was well established in the art at the time of Ousaka that cell therapies can be autologous, allogenic, or xenogeneic.  It was also well established in art at the time of Ousaka that autologous cell therapy was the most preferred from because it overcomes concerns of cell graft rejection.  Allogenic cells therapies were well established as immunomatch cells to reduced such concerns of cell graft rejection and xenogeneic cell therapy was well established to be the least preferred because it would requires immunosuppressive therapy to maintain 
Regarding claim 4, Ousaka does not teach the concentration of the CDCs administered to the patients.  However, at the time of Ousaka determining effective therapeutic dosage was routine in the art and merely optimization.  Thus it would have been obvious to an artisan of ordinary skill at the time of Ousaka to optimize the cell dosage for delivery of the CDCs to effectively arrive at the limitations of claim 4.  Thus, claim 4 is an obvious variant of Ousaka.
 
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant submits a summary of the previously discussed argument against Ousaka.  These arguments have been addressed above and were not found persuasive for reasons discussed above.  Thus the rejection of record is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 7, as previously presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ousaka (Ousaka et al. Circulation 2015 132:A13881; of record in IDS) in view of Moro (US 2014/0275976 effectively filed 3/15/2013).
Regarding claim 5, Ousaka teaches the limitations of the claims as discussed above.  Ousaka does not teach the measure of cardiac performance of E/A ratio, LV relaxation, LV end-diastolic pressure.  
Regarding claim 7, Ousaka teaches the limitations of the claim as discussed above.  Ousaka does not teach the measure of cardiac performance Tau and/or end-diastolic pressure volume relationship.
However, at the time of Ousaka, Moro teaches the diastolic functional evaluation for diastolic heart failure commonly used E/A ratio, LV relaxation, LV end-diastolic pressure, end-diastolic pressure volume relationship as measures of cardiac performance ([0005]; [0007]; [0009]; [0017]).
As such, it would have been obvious to an artisan of ordinary skill at the time of the invention to used well known measure of diastolic and cardiac performs such as E/A ratio, LV relaxation, LV end-diastolic pressure, and end-diastolic pressure volume relationship as taught by Moro in the method of evaluation diastolic heart failure or HFpEF, taught by Ousaka to predictably arrive at the limitations of claims 5 and 7.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Ousaka in view of Moro. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant submits a summary of the previously discussed arguments against Ousaka.  These arguments have been addressed above and were not found persuasive for reasons discussed above.  Applicant submits that Moro does not cure the deficiencies of Ousaka.  In response, Applicant’s arguments are respectfully not found persuasive because Ousaka, as discussed above, has not been found deficient.  Further, since Applicant has not more specifically addressed the deficiency that are being supplemented by Moro, Examiner continues to state that Moro supplements the teachings of Ousaka as discussed above and renders the claims obvious.  Thus Applicant’s arguments have not been found persuasive, and the rejection of record is maintained.

Allowable Subject Matter
Claims 8, 10, 11, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632